United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Hempstead, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Bothwell, for the appellant1
No Appearance for the Director

Docket No. 16-0629
Issued: October 19, 2016

Oral Argument August 25, 2016

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2016 appellant, through his representative, filed a timely appeal from a
November 12, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s fall on March 3, 2015 occurred in the performance of
duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 11, 2015 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 3, 2015 he “just fainted.” The reverse of the claim
form indicated that he stopped working on March 3, 2015. Appellant submitted a note dated
March 3, 2015 from Dr. Bryan Tran, Board-certified in emergency medicine, reporting that
appellant was treated at the emergency room on March 3, 2015 and could return to work on
March 6, 2015. By report dated March 4, 2015, Dr. Daniel Reinharth, a Board-certified internist,
diagnosed syncope and collapse, hyperglycemia, and concussion.
By letter dated March 18, 2015, OWCP requested that appellant submit additional factual
and medical evidence to support the claim for compensation. In a report dated March 6, 2015,
Dr. David Podwall, a Board-certified neurologist, reported that appellant had a syncopal episode
on March 3, 2015, while standing outside his truck, with no preceding symptoms. He indicated
that appellant hit his head and had been having headaches since that time. Dr. Podwall noted a
past medical history that included anxiety, asthmatic bronchitis, hyperglycemia, hypertension,
and mitral valve prolapse. He also listed syncope and collapse under his medical history without
further explanation. Dr. Podwall wrote that appellant “while in his usual capacity as a postal
worker had an episode of unprovoked syncope. He was evaluated in the hospital and was
released. Dr. Podwall’s neurologic examination is nonfocal. As far as neurological causes of
syncope, one would be a potential seizure though no stigmata of seizure were recorded. Less
likely would be a stroke as he had no focality.”
In a statement dated March 27, 2015, appellant indicated that he was delivering mail at
approximately 10:30 a.m. on March 3, 2015, and while he was standing at the back door of his
truck he fainted and could not remember anything until he was in an ambulance. He asserted
that he did not have a history of fainting or seizures.
Appellant submitted a report dated March 6, 2015 from Dr. Marco Papaleo, a Boardcertified cardiologist, who reported a medical history of asthma, hypertension, hyperlipidemia,
probably borderline diabetes, active smoking, and family history of heart disease. Dr. Papaleo
indicated that appellant’s reported syncope was his first episode and it was not preceded by
symptoms. He provided results on examination, noting that appellant had a murmur in the mitral
area, but it was not significant and most likely was not the cause of the syncope.
In a report dated March 19, 2015, Dr. Antonio Moretta, a Board-certified internist,
provided a history of injury and results on examination. He wrote that, although the vast
majority of syncope are vasovagal, especially in the absence of structural heart disease,
appellant’s presentation was concerning. Dr. Moretta indicated that appellant should have an
ischemic evaluation to assess valvular abnormalities. By report dated March 27, 2015,
Dr. Papaleo reported appellant’s cardiac positron emission tomography (PET) scan was negative
for ischemia and an echocardiogram showed a structurally normal heart.
By decision dated April 23, 2015, OWCP denied the claim for compensation. It found
that the evidence showed the fall on March 3, 2015 was an idiopathic fall from a
nonoccupational pathology. Thus, appellant did not sustain an injury in the performance of duty.

2

On May 22, 2015 appellant requested an oral hearing before an OWCP hearing
representative. A hearing was held on October 5, 2015. In a report dated May 14, 2015,
Dr. Podwall indicated that an April 5, 2015 brain magnetic resonance imaging (MRI) scan was
negative, as was an electroencephalogram (EEG). He indicated that appellant’s headaches and
reported loss of smell were causally related to hitting his head in the March 3, 2015 fall.
Appellant submitted an October 26, 2015 report from Dr. Reinharth, who indicated that
he had treated appellant for conditions that included hypertension and hyperlipidemia.
Dr. Reinharth opined, “To my knowledge his preexisting condition did not cause him to faint on
[March 3, 2015] nor have I known him to faint at any other time. In addition, it is my
understanding that his head injury was consistent with him hitting his head on a mail truck.”
By decision dated November 12, 2015, the hearing representative affirmed the April 23,
2015 decision. He found that appellant’s medical history included hypertension and “past
syncope (reported by Dr. Podwall)” as well as arrhythmia and mitral insufficiency. According to
the hearing representative, the treating physicians did not explain whether any positive findings
on diagnostic tests caused the claimant to faint, and Dr. Reinharth’s opinion that preexisting
conditions were not causative was not supported by rationale.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning FECA, that the claim was timely filed, that an injury was
sustained in the performance of duty as alleged, and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.3
It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface, and there is no intervention or contribution by any hazard or special condition of
employment -- is not within coverage of FECA.4 Such an injury does not arise out of a risk
connected with the employment and is, therefore, not compensable. However, as the Board has
made equally clear, the fact that the cause of a particular fall cannot be ascertained or that the
reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition.5
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general
rule.6 OWCP has the burden of proof to submit medical evidence showing the existence of a
3

Steven S. Saleh, 55 ECAB 169 (2003).

4

Carol A. Lyles, 57 ECAB (2005).

5

See M.M., Docket No. 08-1510 (issued November 25, 2008).

6

Dora Ward, 43 ECAB 767 (1992).

3

personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature.7 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely proved that a physical condition preexisted and caused the fall.8
ANALYSIS
In the present case, appellant alleged that he fell while in the performance of duty on
March 3, 2015. OWCP does not contest that appellant fell while performing his job duties as a
mail carrier. The evidence indicated that he was on his mail route near his employing
establishment vehicle when he lost consciousness and fell.
OWCP found that appellant had not established that the incident was an unexplained fall.
The general rule, as discussed above, is that a fall while in the performance of duty is an
unexplained fall, unless the evidence establishes that the fall was due to a personal,
nonoccupational pathology. It is not appellant that must show it was an unexplained fall, but
OWCP that must show it was an idiopathic fall that was caused by a nonemployment-related
condition.
The Board finds that the record in this case does not support a finding that the fall was an
idiopathic fall due to a personal, nonoccupational pathology. There is no probative evidence as
to the cause of the loss of consciousness on March 3, 2015. Dr. Podwall referred to an
“unprovoked syncope” with no preceding symptoms in his March 6, 2015 report. While the
hearing representative refers to appellant as having a prior syncope, per Dr. Podwall, it is not
clear from his reports that appellant had any prior history of syncopal episodes. Dr. Podwall lists
syncope under his medical history, but he may have been referring to the March 3, 2015 incident,
and Dr. Papaleo specifically indicated in his March 6, 2015 report that this was the first syncopal
episode. Moreover, having a medical history of preexisting conditions does not in itself establish
that a fall was idiopathic.9
The only physician providing an opinion regarding the cause of the fall was
Dr. Reinharth in his October 26, 2015 report. Dr. Reinharth opined that a preexisting condition
did not cause the fall on March 3, 2015.
The Board finds the evidence of record does not establish that the fall on March 3, 2015
was an idiopathic fall. As noted above, if the evidence does not show that the fall was
idiopathic, it is a compensable unexplained fall. OWCP has not established the fall was
idiopathic in this case. On return of the case record, it should determine the nature and extent of
any injury or disability resulting from the fall on March 3, 2015. After such further development
as OWCP deems necessary, it should issue a de novo decision.

7

P.P., Docket No. 15-0522 (issued June 1, 2016); see also Jennifer Atkerson, 55 ECAB 317 (2004).

8

John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

9

L.N., Docket No. 06-2053 (issued April 9, 2007).

4

CONCLUSION
The Board finds that the March 3, 2015 fall was an unexplained fall that occurred in the
performance of duty. The case is remanded to properly determine the nature and extent of any
injury or disability resulting from the unexplained fall.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 12, 2015 is reversed and the case remanded to OWCP
for further action consistent with this decision of the Board.
Issued: October 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

